Morton, J.
It was not necessary that the caption or jurat should state the reason for the sitting of the special justice, or that the complaint should bear the seal of the court. The reason was set out in the record, and that was sufficient. Commonwealth v. Fitzgerald, 14 Gray, 14. Commonwealth v. McCarty, 14 Gray, 18. Commonwealth v. Fay, 151 Mass. 380. Commonwealth v. Carney, 153 Mass. 444. The statute requires that the complainant shall be examined on oath, and that the complaint shall be reduced to writing by the magistrate receiving the same, but does not require that it shall be under seal. Pub. Sts. c. 212, § 15.
It was not necessary to negative, in either count in the complaint, the exceptions contained in the statute. Commonwealth v. Shannihan, 145 Mass. 99.
The offence in the first count was sufficiently set out by describing it as the negotiating for the sale of certain land. Commonwealth v. Wright, 12 Allen, 187. Commonwealth v. Shannihan, 145 Mass. 99. Commonwealth v. Crowley, 145 Mass. 430. Commonwealth v. Marzynski, 149 Mass. 68. It was unnecessary to describe the situation of the land. The gist of the offence was the business done in negotiating for the sale of the land, wherever situated.
*105The fifth, sixth and seventh objections to the sufficiency of the complaint relate to the second count, on which the defendant was acquitted in the district court, and are therefore now immaterial.
The instructions requested were properly refused. While they might have been correct if the testimony had tended to show that only the things to which they related had been done, and that those had been done as assumed in the instructions requested, they were inadequate taking the case as a whole, and the testimony as it actually stood, and would have tended to mislead the jury if given as requested. The instructions actually given were correct. Commonwealth v. Dextra, 143 Mass. 28.

Exceptions overruled.